

115 HRES 855 IH: Recognizing the Nordic Heritage Museum in Seattle, Washington, as the National Nordic Museum.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 855IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Ms. Jayapal (for herself, Mr. Hoyer, Mr. Smith of Washington, Mr. Heck, Ms. DelBene, Mr. Kilmer, Mr. Larsen of Washington, Mr. Cole, Ms. McCollum, Mr. Doggett, Ms. Jackson Lee, Mrs. Dingell, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the Nordic Heritage Museum in Seattle, Washington, as the National Nordic Museum.
	
 Whereas the Nordic Heritage Museum in Seattle, Washington, is the only museum in the United States dedicated to the history, culture, and art of the Nordic nations;
 Whereas Nordic people have long contributed to the rich cultural heritage of the United States; Whereas the Nordic Heritage Museum serves as a unique and valuable resource locally and nationwide in expanding knowledge of Nordic heritage and its impact throughout the U.S.;
 Whereas Nordic history, art, and culture will be even more vibrant and accessible when the Nordic Heritage Museum opens its new state-of-the-art museum in 2018;
 Whereas the State of Washington, King County, the Nordic Council (comprised of Nordic nations), the national museums of Denmark, Finland, Iceland, Norway, and Sweden, and many private individuals have partnered to provide funds and exhibits for the new Nordic Heritage Museum;
 Whereas the Nordic Heritage Museum is a significant resource in preserving and celebrating the immigrant Nordic culture, art, and history;
 Whereas the Nordic Heritage Museum is the only museum in the U.S. that exists for the exclusive purpose of preserving, interpreting, and providing education about Nordic culture and heritage;
 Whereas the Nordic Heritage Museum promotes valuable international relations with the Nordic countries of Denmark, Finland, Iceland, Norway, and Sweden; and
 Whereas it is appropriate to designate the Nordic Heritage Museum in Seattle, Washington, as the National Nordic Museum: Now, therefore, be it  That the House of Representatives recognizes the Nordic Heritage Museum of Seattle, Washington, as the National Nordic Museum.
		